Pardee, J.
In 1876 a locomotive engine in the use of the •defendants communicated fire to the plaintiff’s woodland, destroying trees, wood and fences of the value of $400; he brought an action for the recovery of damages, alleging that the defendants’ negligence occasioned his loss; they suffered a default and asked to be heard in damages; the court made the inquiry; upon the hearing, for the purpose of preventing the plaintiff from recovering a judgment for more than nominal damages, the defendants offered evidence to prove that *501they were not guilty of any negligence in the use of the engine; to the reception of this the plaintiff objected, on the ground that they, having suffered a default, had “conclusively admitted that they were guilty of negligence sufficient for the plaintiff to maintain his action against them; and that in a case like this, of damage to property, which damage cannot be separated into parts, but is all one thing incapable of division, the least sum the court could assess as damages consistently with the declaration was the actual damage done to the property.” The court received the evidence subject to the objection, and found that the defendants were guilty of no negligence on the occasion complained of, and in this view of the case assessed the damages at a nominal sum, to wit, at fifty dollars; otherwise the court assessed the damages at the sum of four hundred dollars. The question of evidence, and for which sum the judgment shall be rendered, are reserved for the advice of the Supreme Court.
Prom a time early in the history of the jurisprudence of this state the law has been, that where, in an action on the case for the recovery of unliquidated damages, the defendant has suffered a default, that is, has omitted to make any answer, the assessment of damages has been made by the court without the intervention of a jury; also, that by his omission to deny them, the defendant is held to have admitted the truth of all well pleaded material allegations in the declaration, and the consequent right of the plaintiff to a judgment for a limited sum, that is, for nominal damages and costs, without the introduction of evidence. The defendant standing silent, the law imputes the admission to him; but it does it with this limitation upon its meaning and effect, it does it for this special purpose and no other; and our courts have repeatedly explained that the admission found in a default is not the admission of which writers upon the law of evidence treat. The silent defendant having been subjected to a judgment for nominal damages from which no proof can relieve him, the default has practically exhausted its effect upon the case; for, if the plaintiff is unwilling to accept this judgment, evidence is received on his part to raise the damages above, *502and on tlie part of the defendant to keep them down to, that immovable base of departure, the nominal point, precisely as if the general issue had been pleaded; and although the evidence introduced by the latter has so much force that it would have reduced them to nothing but for the barrier interposed by the default, it cannot avail to deprive the plaintiff of his judgment; in keeping that, the law perceives that he has all that the truth entitles him to, and therefore refuses to hear any objection from him. Of course the court might have said that if the defendant thus defaults he shall not thereafter be heard in proof or argument upon any other than the single question as to the extent of the injury inflicted; but it has contented itself with saying that if he stands silent the law will pronounce judgment upon him for nominal damages; in either form the rule, like all other rules of practice, is arbitrary in its nature; but in neither is there any inconsistency or want of logic. If in our courts the admission in a default had ever been used in the broadest sense of which that word is capable, then of course any limitation thereafter put upon it would have been an inconsistency; but from the earliest use the narrower meaning went with it. Havens v. Hartford & N. Haven Railroad Co., 28 Conn., 69, was an action on the case for injuries to the person, alleged to have been occasioned by the negligence of the defendants; they interposed á demurrer, the admission in which has the same legal effect as has the admission in a default; that having been overruled, they were permitted, for the purpose of keeping the damages at a nominal sum, to prove, after this limited admission of their negligence, that the plaintiff’s injuries were due to lift negligence. Carey v. Day, 36 Conn., 152, was an action upon the statute for negligence in the management of a locomotive engine, whereby the plaintiff’s intestate was killed; the defendants demurred; the demurrer having been overruled, after this limited admission of their negligence' they were allowed to prove, for the purpose of keeping the damages at the statutory nominal point, that the intestate’s death resulted wholly from his own negligence. In each of thesé eases the admission was precisely the same as that imputed tó *503the present defendants. The plaintiff argues that his case differs from these and all others which have gone before it, in that his damages are entire and indivisible and arise from a single act of the defendants. But the destruction of a life would seem to be an entire and indivisible wrong in as complete a sense as is the destruction of the plaintiff’s grass, fence and wood; a single blow billed the man, a single spark fired the grass. The rule cannot be at all affected by the question as to whether the injury is inflicted upon person or property. In either case at the outset the damages are uncertain; in both they are made certain by the same tribunal, governed by the same rules, informed by evidence of the same character, received in the same order. An injury to the person may be the breaking of a finger or the tearing of both arms from the body; an injury to property may be the destruction of a tree or of a forest. It is of course a much more difficult and delicate task to reduce to the standard of coin the value of a leg or an arm, than to determine the market price for a cord of wood or for a standing tree of given dimensions ; nevertheless, probably in every week some one of the numerous courts of the country finds for some plaintiff, presumably the money value of a lost limb. The judicial system has but one balance; in this is weighed every loss, even that of life.
And we are not without precedent for the application of the rule to actions for injury to property. Merriam v. The City of Meriden, 43 Conn., 173, was an action of trespass qu. cl. fr.; the defendants demurred; upon demurrer overruled they asked for a hearing in damages; upon such hearing they claimed that they were not guilty of trespass, for the reason that certain acts and contracts of the plaintiff constituted as a matter of law a license to enter upon the premises; the plaintiff denied that his acts gave such license; the Superior Court adopted his view of the law and assessed his damages at |2,000. Upon the motion for a new trial he urged that, inasmuch as the court had assessed them upon evidence offered by both parties as to their extent, there remained no power of review. But this court, Park, C. J., giving the *504Opinion, said:—“We think the court erred in rendering judgment for more than nominal damages in this case and therefore a new trial must be advised.” In principle, the admission of the city of Meriden would seem to have been the admission of the present defendants.
Nor can the plaintiff well object that the rule is an unfair one; in his case the court having heard all the evidence upon ■both sides has found that the defendants were not guilty of any negligence in the management of their engine; he came therefore into court with a baseless claim; under the general .issue he would have gone out justly punished with a bill of costs; but, under the law as it is, he receives fifty dollars damages and costs. He cannot reasonably complain.
. Upon a default in these open actions for damages there must of necessity be an inquest as to the amount of them, if more than a nominal sum is asked for. No good reason can :be given why that inquiry should not be full and fair on both .sides. The office of the trial should be the discovery of truth and the administration of exact justice as in all other cases. ■Surely, the judgment for fifty dollars and costs sufficiently punishes the defendants for their silence; justice does not •require any greater sacrifice to this formal default. Indeed, .'if the question had come to us as one of first impression, and with it the privilege of saying what the law shall be instead 'of the duty of declaring what it is, all considerations would ■unite in bringing us to the result reached by our predecessors.
We advise the Superior Court to render judgment for the plaintiff for nominal damages.
In this opinion Carpenter and Loomis, Js., concurred.